E   ATTORNEY              GENERAL
                    OF TEXAS
                AURTIN.     TBfZKAS   78711


                    March 18, 1977




The Honorable Bill Clayton              Opinion No. H-960
Speaker of the House
State Capitol                           Re: Construction of article
Austin, Texas 78701                     249c pertaining to land-
                                        scape irrigation.

Dear Speaker Clayton:

     You have requested our opinion concerning the construction
of article 249c, V.T.C.S., which provides for the regulation
of the practice of landscape architecture. You have asked
us whether the Board of Landscape Architects may issue only
procedural rules for practice before it. You have further
asked that we reconsider our decision in Attorney General
Opinion H-495 (1975) that plumbing is a profession within
the disclaimer contained in section 12 of article 249c.
-- also Attorney General Opinion H-890 (1976). Finally,
See
you have asked whether a licensed landscape irrigator may
connect a landscape irrigation system to a raw or potable
water supply and whether a licensed plumber may do so without
a landscape irrigation license.

     Section 4(a) of article 249c was amended in 1973 to
broaden the powers of the Board of Landscape Architects.
Before the amendment the Board could "promulgate procedural
rules and regulations only . . . to govern the conduct of
its business . . . ." Section 4(a) presently provides that:

          The board shall promulgate procedural rules
          and regulations . . . to govern the conduct
          of its business and proceedings, and setting
          standards governing the connections to any
          public or private water supply system by a
          landscape irrigator.

Clearly, the Board is now    authorized to adopt regulations
setting standards for the    connection to water supply systems
by its licensees; to that    extent its rule making authority is
not limited to procedural    matters.




                              P. 4002
                                                                 -   -




The Honorable Bill CiaytOn - page 2. (H-960)



     In H-495 we decided that plumbing was within the meaning
of "profession' as used in section 12 of article 249c, which
provides in part:

          [Plrovided however, that this Act shall
          not be construed as repealing or amending
          any laws affecting or regulating any other
          profession.

Consequently, we decided that a landscape architect could not
perform work which was within the definition of "plumbing"
contained in article 6243-101, V.T.C.S., for section 14
thereof prohibits such unlicensed practice. Attorney General
Opinion H-495 was issued on January 15, 1975, at the beginning
of the regular session of the 64th Legislature.   The statutes
were not amended, and in light of this apparent legislative
acquiesence we reaffirm our construction of section 12 of
article 249c.

     As noted in Opinion H-495, section 2(a) (2) of article
6243-101 defines "plumbing" to include:

          [T]he installation, repair and maintenance
          of all piping, fixtures, appurtenances and
          appliances in and about buildings where
          a person or persons live, work or assemble,
          for a supply of gas, water, or both, or
          disposal of waste water or sewage.


     The connection of pipes to a water supply is clearly
within this definition if it takes place "in and about
buildings where a person or persons live, work or assemble."
Subject to certain exceptions, only a licensed plumber may
make such installations.  V.T.C.S. art. 6243-101, S§ 3, 14.
Where the installation is not "in and about" such buildings
it may come within the definition of landscape irrigation under
article 249c. See Sec. 5. Where it is so classified, with
some exceptions,only  a licensed landscape irrigator may make
the connection. V.T.C.S. art. 249c, $§ 2, 5(b). We are
fully aware of the overlapping nature of the statutory
definitions and the ambiguities resulting therefrom, but
under section 12 of article 249c, the definition of "plumbing"
must predominate.




                       p. 4003
-   -




        The Honorable Bill Clayton - page 3.   (H-960)



                               SUMMARY

                    The Board of Landscape Architects may
                    promulgate regulations setting standards
                    for connections to water supply systems
                    which are applicable to its licensees.
                    "Plumbing" is a profession within section 12
                    of article 249c. Where connection to water
                    supply systems constitutes "plumbing" under
                    article 6243-101, generally only a licensed
                    plumber may make the connection. Where it does
                    not constitute "plumbing" and is "landscape
                    irrigation" under article 249c, generally
                    only a landscape irrigator may make the
                    connection.

                                     Very truly yours,




        APPROVED:




        DAVID M.,&ENDALL,




        Opinion Committee

        lfd




                                    p. 4004